Exhibit 10.13
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
The Employment Agreement by and between Blackboard Inc. and Judy Verses, which
took effect July 7, 2008 (“Agreement”), and which was amended pursuant to a
November 14, 2008 amendment is hereby further amended pursuant to this Second
Amendment to Employment Agreement (“Second Amendment”). This Second Amendment
will take effect on December 7, 2010.
The parties, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, hereby agree as follows:
1. Section 6(a) is hereby amended and restated as follows:
     (a) Payments and Benefits. After the first six (6) months of your Initial
Term have elapsed, if during the remainder of the Term Blackboard terminates
your employment without Cause (as defined in Section 5(b)), or you resign for
Good Reason and comply with the obligations set forth in Section 5(c), then
Blackboard will pay you at the rate of your then current base compensation, less
applicable taxes and withholdings, for four months (“Severance Payments”). If,
following the end of a calendar year but prior to receiving your bonus for the
completed calendar year, you are terminated without Cause or resign for Good
Reason, you shall also receive your bonus, less taxes and withholdings, for the
completed calendar year as part of the Severance Payments. The Severance
Payments shall be made over a period beginning on the Termination Date and
ending four months from such date (the “Severance Period”), to be paid on
Blackboard’s regular payroll cycle during the Severance Period; provided that
your bonus for the completed calendar year, if any, shall be paid at such time
in such next succeeding year as Blackboard deems appropriate, consistent with
the payment of other executives’ bonuses. If you timely apply and qualify for
COBRA, Blackboard will pay your COBRA premiums, at your current level of
coverage, for four months, unless you become covered by another employer’s
health insurance, in which case the COBRA coverage will be terminated when your
new coverage commences. You agree to notify Blackboard immediately if you become
covered by another employer’s health insurance plan. To receive the Severance
Payments and COBRA premiums you must sign a release of any and all claims in the
form provided by Blackboard. Such Severance Payments and COBRA premiums shall
begin at the later of (i) the first pay period following your Termination Date
or (ii) ten (10) days after you deliver the signed release to Blackboard.
2. Except as expressly provided herein, the terms and conditions of the
Agreement, as amended by the November 14, 2008 amendment, remain unmodified. All
capitalized terms not defined herein shall have the meaning set forth in the
Agreement. This Second Amendment shall be governed by the same provisions as set
forth in Section 12(d) of the Agreement. If any part of this Second Amendment is
held by a court of competent jurisdiction to be void or unenforceable, the
remaining provisions shall continue with full force and effect. The headings in
this Second Amendment are for convenience only and shall not effect the
interpretation of this Second Amendment.
This Amendment has been agreed to and executed by the following parties on the
dates set forth opposite their names:

     
/s/ Judy Verses
     December 29, 2010
 
   
Judy Verses
  Date
 
   
Blackboard Inc.
   
 
   
By: /s/ Denise Haselhorst
     December 29, 2010
 
   
Denise Haselhorst, VP Human Resources
  Date

 